                     Case 1:20-cv-05441-KPF Document 221 Filed 09/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  __________ District of __________


        Uniformed Fire Officers Association, et al.               )
                             Plaintiff                            )
                                v.                                )      Case No. 20 CV 5441 (KPF)
                        de Blasio, et al.                         )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Amicus Curiae The Legal Aid Society                                                                                  .


Date:           9/8/2020
                                                                                           Attorney’s signature

                                                                                       Molly Griffard, 5752688
                                                                                       Printed name and bar number

                                                                                          Legal Aid Society
                                                                                      199 Water Street, 6th Floor
                                                                                         New York, NY 10038
                                                                                                 Address

                                                                                       mgriffard@legal-aid.org
                                                                                             E-mail address

                                                                                             314-435-0214
                                                                                            Telephone number

                                                                                             646-616-9251
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
